879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Paul E. GULLET, Petitioner.
No. 89-8001.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1989.Decided:  July 18, 1989.

Paul E. Gullet, petitioner pro se.
Before WIDENER, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Paul E. Gullet, a Maryland state prisoner, petitions for a writ of mandamus.  We grant leave to proceed in forma pauperis but deny the petition.


2
Gullet claims that Maryland state prison authorities are denying him the supplies and services he needs to prosecute his lawsuits.  He asks this Court to order the Maryland prison officials to give him adequate supplies.  Alternatively, Gullet asks that we direct the district court to stay his lawsuits pending his release from prison.


3
We do not have mandamus jurisdiction over state officials.    See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  We therefore decline to order prison authorities to provide Gullet with additional supplies or services.  We also decline to order the district court to stay Gullet's cases.  A writ of mandamus is "a drastic remedy to be used only in extraordinary situations."    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Gullet has not shown that he is entitled to extraordinary relief here, especially in light of the district court's finding that his filings in that court have demonstrated his ability to prosecute his suits adequately.


4
PETITION DENIED.